R-94



                                     Oplp’ICE           OF

                     TRE ATTORNEYGENE-
                                          TEXAS
                                   AUS'~PIN,
UCE DANIEL
rmlnlzv
     GENEW                            Feb.   25, 1947


       Hon. W. E. Lowry;, Executive   Director
       State Bo.ard of Vocational Education,
       P. .G. Drawer  BB, Uapitol Station
       Austin, Texas                       Opinion      No. V-51

                                              Re:   CountyBoard    of School
                                                    Trustees,  authority of to
                                                    sponsor and administer     a
                                                    vosational  educational pro-
                                                    gram in cooperation    with
                                                    the State Board for Voca-
                                                    tional Education and the
                                                    Veterans’ Administration.

       Dear   Sir:
   :    ?
                 We refer to your letter     of recent date wherein you request
       an opinion from this Department       on the following subject and ques-
       tfon, from.which’we  quote:

                  “The State Board for Vocational     Education is now
              furnishing   supervision  on a State-wide   level to some
              186 county units of Vocational Schools set up and oper-
              ated by the County Sshool Boards      in these counties.
              These schools are for the returning servicemen        of
              World War II. They were established        on the presump-
              tion that the County School Boards have authority to
              operate them in compliance~ with the powers given
              these County School Boards in the Public School Laws
              of Texas,, Article   2683. Each of these county units
              operates multiple units within the county and, in al!
              cases, such operation has the assistance      and coopera-
              tion of the ,other school districts  within thencounty,

                  “The State Board for Vocational      Education entered
              into this program   as a result of the State-wide     need
              for such a service,   and as a result of an opinion of the
              Attorney General’s     office written on ,the 13th of May,
              1946, and carrying   the serial number O-6867.       The pro-
              gram has prospered      and grown in size and in quality,
              and the enrollment    at present.   represents   some 10,000
              veterans.
               Y
Opinion   N&y+1
   Hon. W. E. ,Lowry,           Page     3                                  Opinion      No. V-51


                 Article    2683 provides         in part as follows:

                 “The county school trustees        of each county shall.
          constitute a body corporate,        by the name of the County
          School’Trustees      of.              County, State of Texas,
          and-in that name may acquire and hold real and per-
         ,nonal property,     sue. and .be .sued, and may receive.be-
          quests.and     donations%r’othhi*monies         or funds coming.
          legally ~‘mtotheir hhads, a&may           perform    other acts,
          for the promotion of education in the county.            The title i
          to . . . any school property ,that may        be acquired,   shall
          vest fin tlie~‘kountykchool’trustees       and their succetisors
          in officefor,public      f&e shhool;purposes.*
                I ! Hon:W.      E. Lowry,      Page    4                                  Opinion    No. V-51      /




 Bullock Common School District:   ~37 S. W. (2d) 829;‘Cowan                       vs. Clay
 County Board of Education, .4l.S. W,: (2d) 515.
                                                      :’
                 The express       pow.er ‘given to the County Board’ of Trustees
   by the Constitution and laws.of..this .State$o do the things ,specified
   therein, necessarily          inciudes,the        right and power to dot,the inci-
   dental things reasonably           proper audnecess,ary.to             accomplish.the          ’
   end and purpose sought .thertin.                  City of DaJlas:   vp.   Mosely,    286 S.W.
497, affirmed,in        17 .S...W1 (Zd) ,36.,1 ail,.:.          zI .: ,.,,,
                          ‘2( 1         ., i( 1; . ~. ,.
                 It is the, opinion:of thfs.&ffict .&at the’ &&Board                      of
   School Trustees         has,the diecretion.and           requisite.autho,rity      to spon-
   ‘sor and administer          the schools designed and contemplated                 for the
   vocational tducation:of          World W.ar.;Vettrans          under ,the ,g+anct         and
   directionof       the StateBoard       .of -Vocational Education            acting in assist-
   ince~d         cboperation:with!thelVttersns’:,Admiaist,~ation,                  which fit
   nanoes~thiseommendablt              +ducational.,plan.~ ;We.be,l.ieve that the ;ci
   sponsoring’and:‘admmistration                of :$his vocational     educational pro-: i.
   grani?ti within .tht leg~;discr.etionary~,powsrs                 :of :said,Clounty Boa+
   tif:S+oblTrusttes~;~         when.itt,is installed or ,orga&ed,              for this, lawful
j ,dnd .xi+arthy    purpose; ‘: :,         .: ;: ,.,.:,~


                                               _,~,        /~.v_   i
                                     is    of School Trustees.‘.have        theltnal
    :,’ .discretionary.    aui&o.rity;to; ‘sponsor and,admidi&tr              ;schgols
         OrganiZtd by the State Board for Vocational’Education                     in    i
         cooperation with the Veterans’ Administration                   for the pur-
::,      poseof providing~-~ocational.e.ducstional           tr,aiping.for       World
       %WarI      veterans.li Arts, ,i$@$, 23.81 .and ,.<  2683
                                                              ,.. *.Y,A&S.;
                                                                    ,, :,,         Art.
        -VII~Sec.,l.     Conrjitution!ptTexas.r,-       _, _~,.      ,~,.               ,’:
    .,.,>C~J~ ;,     .,‘~~           :j,a, I.i~
‘..    :. d,,,,          I .;# jJ,.,
                                   ,:_y..:.-
                                          +; .~ I ., WY   trulr ycys * ‘: !